DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3-5-2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments directed to Bordelon, the reference teaches that it can be solar powered or coupled to an AC line, and the rejection relies on the embodiment of coupled to an AC line. Please note that the claims limitations do not inhibit having a charger and/or battery.
As to the arguments directed to Du, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bordelon 20190182620 in view of Du 20120155487.

As to claim 1, Bordelon discloses a Bluetooth receiving apparatus [108,110,210,310] comprising: a Bluetooth receiver configured to receive a positioning signal from a Bluetooth terminal and determine a received signal strength value of the received positioning signal, wherein the positioning signal further comprises at least one of Identity (ID) [UUID] information of the Bluetooth terminal and positioning time information with respect to transmission of the positioning signal; and a carrier modulator configured to modulate [inherent to transmit information in a signal] the received signal strength value onto a carrier signal to transmit the modulated carrier signal, modulate position information of the Bluetooth receiving apparatus onto the carrier signal and transmit the carrier signal, and modulate the at least one of the ID information of the Bluetooth terminal and the positioning time information with respect to transmission of the positioning signal onto the carrier signal together with the received signal strength value (see par. 0017-0021); and a first power converter configured to perform rectification and voltage regulation on alternating current from the power line so as to provide power to the Bluetooth receiving apparatus (see par. 0028). Bordelon fails to disclose to transmit through a power line. In an analogous art, Du discloses a power carrier modulator configured to modulate the data value onto a power carrier signal to transmit the modulated power carrier signal through a power line (see par. 0024-0025, 0028). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to transmit Bordelon’s data thru any common and available communication system such as PLC since it will bring the same predictable result of sending the desired data to the desired location when 

As to claim 5, Bordelon discloses the Bluetooth receiving apparatus according to claim 1, but fails to disclose an indoor device. In an analogous art, Du discloses wherein the Bluetooth receiving apparatus is integrated on or carried in an indoor device [113] (see par. 0028). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of using the device where is desired.

As to claim 6, Bordelon discloses a Bluetooth positioning system for positioning a Bluetooth terminal [104], comprising: a plurality of Bluetooth receiving apparatuses [108,110,210,310] according to claim 1 (see par. 0017-0021); electrically connect to the plurality of Bluetooth receiving apparatuses through power lines [to power the device] (see par. 0028), and configured to obtain received signal strength values from the plurality of Bluetooth receiving apparatuses; and a positioning server [112] communicatively connected to the receivers, and configured to obtain, from the gateway, the received signal strength values from the plurality of Bluetooth receiving apparatuses, and determine a position of the Bluetooth terminal based on the received signal strength values (see par. 0017-0021). Bordelon does not explicitly disclose a gateway; however, some of the networks disclosed in par. 0021 will require agateway; anyway, Bordelon fails to disclose a gateway connected through power lines. 

As to claims 7-10, Bordelon discloses the Bluetooth positioning system according to claim 6, wherein the system receive and transmit positioning time information, signal strength/position/identity values and an Ethernet interface configured to transmit the received positioning time information, signal strength/position/identity values to the positioning server (see par. 0017-0021). Bordelon fails to disclose a gateway connected through power lines. In an analogous art, Du discloses a gateway comprises: a power carrier demodulator configured to demodulate the received signal from respective power carrier signals (see par. 0025-0029); and an Ethernet interface configured to transmit the received signal values to the internet (see par. 0026, 0030); a second power converter configured to provide power to the gateway (see par. 0023-0026). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to transmit Bordelon’s data thru any common and available communication system such as PLC since it will bring the 

As to claim 11, Bordelon discloses a positioning method using a Bluetooth positioning system comprising: a plurality of Bluetooth receiving apparatuses including a Bluetooth receiver [108,110,210,310] configured to receive a positioning signal from a Bluetooth terminal and determine a received signal strength value of the received positioning signal, wherein the positioning signal further comprises at least one of Identity (ID) [UUID] information of the Bluetooth terminal and positioning time information with respect to transmission of the positioning signal (see par. 0017-0021);
and a carrier modulator configured to modulate the received signal strength value onto a carrier signal to transmit the modulated carrier signal modulate position information of the Bluetooth receiving apparatus onto the power carrier signal of the power line and transmit the power carrier signal through the power line, and modulate the at least one of the ID information of the Bluetooth terminal and the positioning time information with respect to transmission of the positioning signal onto the power carrier signal together with the received signal strength value (see par. 0017-0021); a first power converter configured to perform rectification and voltage regulation on alternating current from the power line so as to provide power to the Bluetooth receiving apparatus (see par. 0028); the plurality of Bluetooth receiving apparatuses configured to obtain received signal strength values from the plurality of Bluetooth receiving apparatuses through the respective power lines; and a positioning server [112] communicatively connected to the internet, and configured to obtain, the received signal strength values from the plurality of Bluetooth receiving apparatuses, and determine a position of the Bluetooth terminal based on the received signal strength values, the method comprising: receiving, by the plurality of Bluetooth receiving apparatuses, positioning signals from the Bluetooth terminal respectively, and determining received signal strength values of the received positioning signals; modulating, by the plurality of Bluetooth receiving apparatuses, the received signal strength values onto carrier signals respectively, to transmit the modulated carrier signals; receiving, the modulated carrier signals and demodulating 

As to claim 15, Bordelon discloses the method according to claim 11, wherein determining the position of the Bluetooth terminal based on the received signal strength values comprises: determining the position of the Bluetooth terminal using a positioning method (see par. 0017-0021). Bordelon does not explicitly disclose a three-point positioning method. However, OFFICIAL NOTICE IS TAKEN THAT using a three-point positioning method.is a common and well-known technique used to determine positions. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use any common and well-known technique used to determine positions since they will bring the same predictable result of calculating the position of the desired asset.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647